IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jack Lee Janes, Jr.                      :
                                         :
            v.                           :   No. 369 C.D. 2017
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing,              :
                    Appellant            :


                                     ORDER


             NOW, December 4, 2017, having considered appellee’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge